Title: To Thomas Jefferson from James Monroe, 20 June 1801
From: Monroe, James
To: Jefferson, Thomas


               
                  Dear Sir
                  Richmond June 20. 1801.
               
               Hearing that Mr. Hay is disposed to seize the few days of leasure which an interval between the courts gives him, to visit the federal city with his lady and that he doubts whether you wod. recognize him, I take a pleasure in fre’ing him from that anxiety. He is really a very able and respectable citizen, one who deserves and will be highly gratified with your attention. At what time will you be at Monticello? I hope to have the pleasure of seeing you in Albemarle while I am there. The season begins to approach when it becomes dangerous for those accustomed to a better climate to stay here. very sincerely I am yr. friend & servt
               
                  
                     Jas. Monroe
                  
               
            